Citation Nr: 0004017	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from December 1990 to 
February 1991.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1993 decision of the RO.

In January 1997, the Board remanded the case for further 
development.



FINDING OF FACT

The evidence of record is in relative equipoise as to whether 
the veteran's chondromalacia patella, left knee, began during 
military service or is otherwise etiologically linked to such 
service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
chondromalacia patella, left knee, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the service medical records shows that, 
on enlistment examination in October 1990, the veteran's 
lower extremities were reported to be clinically normal.  The 
veteran indicated that she had never had arthritis, bursitis, 
bone deformity, joint deformity or a "trick" or locked 
knee.  In January 1991, the veteran was reported to have had 
a seven day history of left knee problems without trauma that 
had not existed prior to service.  She was reported to walk 
with a stiff knee and to have trace edema over the proximal 
tibia.  Her left knee was reported to be very tender and she 
was assessed with rule out early stress reaction.  On a 
subsequent examination, her left knee pain was reported to 
have significantly increased.  She was reported to have full 
range of motion of the left knee with pain on all motions.  A 
bone scan of the left hip and left proximal tibia was 
reported to be normal.  A subsequent examination assessed 
that, in view of the negative bone scan, the veteran would be 
treated as having pes bursitis.  In February 1991, the 
veteran was reported to have a one month history of left knee 
pain without resolution following three weeks of conservative 
treatment.  She was reported to be tender to palpation at the 
lateral femoral condyle over the iliotibial band and on the 
medial knee.  She was reported to have full range of motion 
of the left knee with negative Lachman's and drawer signs.  
Her medial and lateral collateral ligaments were reported to 
be intact and there was no crepitus throughout range of 
motion.  The veteran was assessed with left knee pain.

On VA examination in September 1993, the veteran denied that 
she had had any previous serious injury.  She was reported to 
have silky crepitation palpable in both knees, bilaterally.  
There was reported to be no swelling, redness or increased 
temperature in either knee.  Lachman's and drawer signs were 
reported to be negative, bilaterally, and there was no 
instability found in either knee.  Range of motion of the 
left knee was reported to be from 0 to 120 degrees.

During a hearing at the RO in May 1994, the veteran reported 
that she had never injured her left knee prior to her entry 
into service.  She reported that she had first injured her 
left knee in service.  She indicated that she had received 
physical therapy and had been given a brace and crutches for 
her left knee.  She indicated that she was not currently 
under treatment for the left knee, although she currently had 
pain and grinding of the left knee.  She reported that she 
had not had any knee injuries since her discharge from 
service.

On a VA joints examination in March 1999, the examiner 
indicated that he had examined the veteran's claims folder.  
The veteran was reported to have developed left knee pain and 
swelling during basic training in service.  She indicated 
that she believed that the pain was secondary to running 2 1/2 
miles on several occasions in service.  She indicated that 
her knee pain had initially improved somewhat but had become 
chronic in nature.  Range of motion of the left knee was 
reported to be full and fluid, although there was positive 
joint line tenderness.  An x-ray examination of the left knee 
was reported to reveal mild lateral patellar tilt without 
joint space narrowing or any signs of early arthritis.  The 
veteran was assessed with left knee pain, unknown etiology.

The examiner reported that the veteran complained of severe 
knee pain with mild objective findings that were significant 
for only joint line tenderness.  The veteran's functional 
impairment was reported to be mild.  The examiner reported 
that the nature of the veteran's disability was pain without 
deformity or loss of range of motion without instability and 
that it was very likely that her knee pain was the result of 
an in-service injury, as she had denied previous knee 
problems.

On a March 1999 VA radiological report of the left knee, the 
impression was a normal left knee.

On an April 1999 VA MRI report of the left knee, the 
impression was minimal chondromalacia of the patella with no 
evidence of meniscal tear.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If 
she has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that she currently has a 
left knee disorder due to disease or injury incurred in or 
aggravated by service.  She claims that she has had left knee 
pain since her discharge from service.

The service medical records show that, in January 1991, the 
veteran was reported to have a seven day history of left knee 
problems that had not existed prior to service.  She was 
reported to walk with a stiff knee and her left knee was 
reported to be very tender.  In February 1991, she was 
reported to have a one month history of left knee pain 
without resolution and was assessed with left knee pain.

On VA examination in March 1999, the veteran was reported to 
have positive joint line tenderness of the left knee and was 
assessed with left knee pain of an unknown etiology.  The 
examiner reported that the nature of the veteran's disability 
was pain without deformity, loss of range of motion or 
instability; however, the examiner indicated that it was very 
likely that the veteran's knee pain was the result of an in-
service injury.

The Board notes that pain alone is not a disability for the 
purpose of establishing entitlement to compensation benefits.  
See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 
29, 1999).  However, the veteran has demonstrated a 
continuity of left knee symptomatology since her discharge 
from service.  Also, on an April 1999 VA MRI report of the 
left knee, the impression was, in part, minimal 
chondromalacia of the patella.

The Board notes that the veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Therefore, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
her.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the Board's opinion, the evidence of record is in relative 
equipoise with respect to the veteran's claim of service 
connection for a left knee disorder in that it is shown, as 
likely as not, that her currently demonstrated chondromalacia 
patella, left knee, was incurred in service.

Thus, by extending the benefit of the doubt to the veteran, 
the Board concludes that service connection for 
chondromalacia patella, left knee, is warranted.  See 
38 C.F.R. § 3.303 (1999).  



ORDER

Service connection for chondromalacia patella, left knee, is 
granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

